IN THE SUPREME COURT OF THE STATE OF DELAWARE

    PENNY CLARK,1                          §
                                           §
        Respondent Below,                  §   No. 106, 2022
        Appellant,                         §
                                           §   Court Below: Family Court
        v.                                 §   of the State of Delaware
                                           §
    DIVISION OF FAMILY                     §   File No. CN13-01927
    SERVICES, DEPARTMENT OF                §   Petition No. 22-00943
    SERVICES FOR CHILDREN,                 §
    YOUTH AND THEIR FAMILIES,              §
                                           §
        Petitioner Below,                  §
        Appellee.                          §

                            Submitted: July 6, 2022
                            Decided:   August 5, 2022

                                   ORDER

       The Court issued a briefing schedule in this appeal on April 28, 2022; the

appellant’s opening brief was due May 31, 2022. On June 7, 2022, the Senior Court

Clerk sent a brief delinquency letter to the appellant. On June 21, 2022, the Senior

Court Clerk issued a notice, sent by certified mail, directing the appellant to show

cause why this appeal should not be dismissed for her failure to file an opening brief

and appendix. Postal records confirm that the notice to show cause was delivered

on June 23, 2022. A timely response to the notice to show cause was due on or



1
  The Court previously assigned pseudonyms to the appellant pursuant to Supreme Court Rule
7(d).
before July 5, 2022. The appellant has not responded to the notice to show cause,

nor has she filed an opening brief. Dismissal of the appeal is therefore deemed to

be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                     BY THE COURT:


                                     /s/ Gary F. Traynor
                                     Justice




                                        2